DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,4,10, and 18, and added claim 21 which changes the scope of the claims and as such a new ground of rejection is issued.
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
The combination of cited references fails to teach or suggest that "the system is configured for dual-band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged via: the charger configured to verify that the unmanned autonomous vehicle is a verified vehicle based on the data response transmitted by the second wireless communication interface in the second frequency range,".
In response:
The Examiner respectfully disagree and points to the rejection of claim 1 and similarly claims 4, 10, and 18 where Examiner uses the combined teachings of Tripathi, Mahkonen, Shichino and Wu wherein:
Shichino further teaches wherein the system is configured for communication for authenticating whether the device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful (S1312), communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service [0133]) via: the charger configured to verify that the receiver is a verified device (Fig. 13A S1305) based on the data response transmitted by the second wireless communication interface in the second frequency range Fig. 15B S1516, Fig. 13A S1302 [0126] lines 9-12, [0128] lines 5-7. Fig. 13A, S1305 [0130]).
 In regards to the system configured for the claimed dual-band communication, the examiner further state that ” one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park wherein Shichino teaches a dual band communication system for authenticating whether device is authorized to be charged wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device, and Wu teaches driving the authentication challenge signal onto the transmit charging coil at the first frequency range and transmitting the authentication response signal in the second frequency range.” 
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
The Specification describes, without limitation: Process 600 thus facilitates a dual-band authentication of devices that are presented for wireless charging…
And further asserts:
The cited references fail to teach or suggest at least the above-indicted features, or contemplate the advantages provided thereby, as discussed below.
In response:
The Examiner respectfully disagree and points to the rejection of claim 1 and similarly claims 4, 10, and 18 where Examiner uses the combined teachings of Tripathi, Mahkonen, Shichino, Wu and Park to teach the claim language of claim 1 and similarly claims 4, 10, and 18 as specified below.
In regards Applicant remark “The cited references fail … contemplate the advantages provided thereby”, potential advantages of a claim asserted by the applicant are not claimed or read into the claims. If the prior art discloses or teaches the claim limitations as claimed, then the prior art meets the limitations of the claim.
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
The Office Action concedes the following deficiency of Tripathi, Mahkonen and Shichino:  Tripathi does not disclose wherein the processing logic (processor [0064]) is configured for dual band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged and to: verify …..
And further asserts:
However, the Office Action asserts that Shichino and Wu remedies the deficiencies of Tripathi with respect to these features. Applicant respectfully traverses the stated grounds of rejections.
In response:
The Examiner respectfully disagree and points to the rejection of claim 1 and similarly claims 4, 10, and 18 where Examiner uses the combined teachings of Tripathi, Mahkonen, Shichino, Wu and Park to teach the claim language of claim 1 and similarly claims 4, 10, and 18 as specified below.

In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
Indeed, regarding FIGS 13A and 13B of Shichino, which the Examiner relies on for allegedly teaching that "the charger configured to drive an authentication challenge signal onto the transmit charging coil in the first frequency range after verifying that the unmanned autonomous vehicle is a verified vehicle (see Office Action at p. 17)," 
and further asserts:
Furthermore, Shichino fails to teach or suggest that the operations in FIGS. 13A and 13B are performed after verifying that the receiving apparatus (101) is an authorized apparatus for charging.
In response:
As can be seen from the rejection of claim 1 and similarly claims 4, 10, and 18, claims 1, 4, 8, and 10 does not claim “the charger configured to drive an authentication challenge signal onto the transmit charging coil in the first frequency range after verifying that the unmanned autonomous vehicle is a verified vehicle”
The Examiner does not rely on Shichino alone but the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park to teach claim language “the charger configured to drive an authentication challenge signal comprising a digital symbol onto the transmit charging coil in the first frequency range after verifying that the unmanned autonomous vehicle is a verified vehicle” as specified below.
Specifically the Examiner relies on Shichino to teach driving an authentication challenge signal after verifying that the unmanned autonomous vehicle is a verified vehicle ([0131]-[0133]) and relies on Wu to teach the authentication challenge signal driven by the charger of Shichino comprises a digital symbol ([0029] of Wu) and is driven onto the transmit charging coil in the first frequency range ([0018][0030] Fig. 4 At 404 and 406 of Wu).
Furthermore claims 1, 4, 8 and 10 does not claim a step being performed after verifying that the receiving apparatus (101) is an authorized apparatus for charging but claims “after verifying that the unmanned autonomous vehicle is a verified vehicle”
And further asserts:
Further, a person having ordinary skill in the art would have found no reason, based on the teachings of Shichino itself and without impermissible hindsight, to perform an additional authentication after verifying that the receiving apparatus (101) is an authorized apparatus for charging.
In response: 
As stated above, claims 1, 4,  8 and 10 does not claim a step being performed after verifying that the receiving apparatus (101) is an authorized apparatus for charging but claims “after verifying that the unmanned autonomous vehicle is a verified vehicle”
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
The person having ordinary skill in the art reviewing Shichino also would not have had a reasonable expectation of success, in view of the limited disclosure that any communication using the communication unit (115) is performed at the Bluetooth (BT) frequency of 2.4 GHz (allegedly corresponding to the "second frequency range").
In response: 
Examiner respectfully disagrees.
As seen to the rejection of claims 1, 4, 8 and 10, the Examiner relies on Shichino to teach driving an authentication challenge signal after verifying that the unmanned autonomous vehicle is a verified vehicle ([0131]-[0133]) and relies on Wu and Park to teach the authentication challenge signal is driven onto the transmit charging coil in the first frequency range ([0018][0030] Fig. 4 At 404 and 406 of Wu).
The Examiner further stated that It would also be obvious to one of ordinary skill to combine the teachings of Shichino and Wu, in order to ensure that a rogue receiver does not compromise the encrypted communications link that is established between the charger and the receiver ([0034]-[0035] of Wu).
Wu specifically states “the fact that R is never transmitted over the BLE ensures that the rogue PRU cannot obtain R and therefore cannot compromise the encrypted communications link that is subsequently established between the PTU and the legitimate PRU.” ([0035]). Thus there would have been a reasonable expectation of success with the combined teachings of Shichino and Wu.
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
Thus. Shichino fails to teach or suggest at least the combination of features including "a transmit charging coil to deliver wireless energy in a first frequency range including 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz" 
In response: 
Examiner respectfully disagree and combines the teachings of Tripathi, Mahkonen, Shichino, Wu and Park to teach the claim language of claim 1 and similarly claims 4, 10, and 18 as specified below.
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
Thus. Shichino fails to teach or suggest at least the combination of features including… "the charger configured to drive an authentication challenge signal comprising a digital symbol onto the transmit charging coil in the first frequency range," much less "after verifying that the unmanned autonomous vehicle is a verified vehicle," as recited in Claim 1 and similarly recited in Claims 4, 10 and 18.
In response: 
As stated above, the Examiner does not rely on Shichino alone but the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park to teach claim language “the charger configured to drive an authentication challenge signal comprising a digital symbol onto the transmit charging coil in the first frequency range after verifying that the unmanned autonomous vehicle is a verified vehicle” as specified below.
Specifically the Examiner relies on Shichino to teach driving an authentication challenge signal after verifying that the unmanned autonomous vehicle is a verified vehicle ([0131]-[0133]) and relies on Wu to teach the authentication challenge signal driven by the charger of Shichino comprises a digital symbol ([0029] of Wu) and is driven onto the transmit charging coil in the first frequency range ([0018][0030] Fig. 4 At 404 and 406 of Wu).
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
Wu does not remedy the deficiencies of Shichino. Wu is directed to wireless power transfer with improved device identification….However, as disclosed in Wu, the transmitted number (R) is a random number, which does not correspond to an "authentication challenge signal comprising a digital symbol."
In response: 
Examiner respectfully disagrees.
As seen to the rejection of claims 1, 4, 8 and 10, the Examiner relies on Tripathi in view of Mahkonen, Shichino, Wu, and Park to teach authentication challenge signal driven by the charger of Shichino (Communication unit 115 transmits a random number to the power receiving apparatus (1309) and confirms authentication [0131]-[0133]) comprises a digital symbol (the length of the R value may be in the range of 4 to 6 bytes [0029] of Wu)
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
Thus, Wu also fails to teach or suggest that "the charger configured to drive an authentication challenge signal comprising a digital symbol onto the transmit charging coil in the first frequency range," much less that it is done "after verifying that the unmanned autonomous vehicle is a verified vehicle," as recited in Claim 1 and similarly recited in Claims 4, 10 and 18.
In response: 
The Examiner respectfully disagree does not rely on Shichino alone but the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park to teach claim language of Claim 1 and similarly recited in Claims 4, 10 and 18 as specified below.
And further asserts:
Indeed, similar to the discussion above with respect to Shichino, a person having ordinary skill in the art would have found no reason, based on the teachings of Wu itself and without impermissible hindsight, to modify Wu to "drive an authentication challenge signal comprising a digital symbol ... after verifying that the unmanned autonomous vehicle is a verified vehicle," because there would be no purpose to be served for such step after the verification has already been completed.
And further asserts:
Further, the person having ordinary skill in the art reviewing Shichino also would not have had a reasonable expectation of success, in view of the limited disclosure that Wu only discloses transmitting a number (R) is a random number.
In response: 
As seen from the rejection of claims 1,4, 10 and 18 the Examiner does not modify Wu to teach "drive an authentication challenge signal comprising a digital symbol ... after verifying that the unmanned autonomous vehicle is a verified vehicle,"
In regards to the rejection of Claim(s) 1 and similarly claims 4, 10, and 18 Applicant asserts:
The combination of cited references fails to teach or suggest "the charger configured to drive an authentication challenge signal comprising a digital symbol onto the transmit charging coil in the first frequency range after verifying that the unmanned autonomous vehicle is a verified vehicle, and the unmanned autonomous vehicle configured to generate an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface" as recited in Claim 1, or similarly recited in Claims 4, 10 & 18.
In response: 
The Examiner respectfully disagree and relies on the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park to teach claim language of Claim 1 and similarly recited in Claims 4, 10 and 18 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322).
As to claim 1, Tripathi discloses a system comprising:
a fleet of vehicles configured to be serviced by a plurality of chargers (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a,102b and 102c);
a charger among the plurality of chargers (102a), the charger comprising:
a transmit charging coil to deliver wireless energy in a first frequency range (Tripathi does not specifically state that charger 102a of Fig. 1 comprises a transmit charging coil. However Tripathi teaches a charging station with a transmit charging coil to deliver wireless energy in a first frequency range (Fig. 2, coil 204a) and thus would be obvious to one of ordinary skill in the art to implement the transmit charging coil of Fig. 2 with the charging station of Fig. 1 as cordless and wireless charging is old and well known in the art);
a first wireless communication interface configured for communication (Fig. 5 Modules 512 and 516 communicate with vehicle ([0032]) and thus will be identified as a first wireless communication interface) and 
first processing logic (Fig. 5 power control module 518 [0049]) coupled to drive the transmit charging coil and coupled to the first wireless communication interface (The power control module 518 couple to module 512 and controls a power source module 520 of the power supply unit 506 for supplying power to the base Fig. 5 and [0034]), 
Tripathi further discloses and wherein the processing logic is coupled to transmit a data query with the first wireless communication interface for establishing a communication link (Fig. 9. Base charging unit (BCU) sends identification information (906) and the vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 512 and 514 of Fig. 5 ([0047]) through which an identifier for identifying a location of the charger is transmitted (The vehicle 508 receives wireless broadcast information identifying a location of charging station 102a of FIG. 1 via a wireless communication module 516 located on the charging station 102a ([0032] and [0049])); and
A vehicle among the fleet of vehicles (Fig. 1 and 5 Vehicle 508 and [0026] multi-vehicle charging station), the vehicle device comprising:
a receive charging coil configured to receive the wireless energy from the transmit charging coil (Tripathi does not specifically state that vehicle comprises a receive charging coil. However Tripathi teaches a receive charging coil configured to receive wireless energy (Fig. 2, coil 216) and thus would be obvious to one of ordinary skill in the art to implement the receiver charging coil of Fig. 2 with the vehicle of Fig. 1 as cordless and wireless charging is old and well known in the art);
a second wireless communication interface (Fig. 5 element 514) configured to transmit a data response to the first wireless communication interface in response to receiving the data query (Fig. 9 vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 514 of Fig. 5 ([0047]))
second processing logic (Fig. 5 controller 514) coupled to the second wireless communication interface ([0032] controller 514 of the vehicle 508 have at least one communication module embedded).
Tripathi does not disclose a fleet of vehicles as a fleet of unmanned autonomous vehicles nor discloses an unmanned autonomous vehicle among the fleet of unmanned autonomous vehicles is configured to select the charger among the plurality of chargers based at least on the identifier and navigate thereto.
Regarding a fleet of vehicles as a fleet of unmanned autonomous, Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of unmanned autonomous vehicles in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Regarding an unmanned autonomous vehicle among the fleet of unmanned autonomous vehicles is configured to select the charger among the plurality of chargers based at least on the identifier and navigate thereto.
Mahkonen also teaches an unmanned autonomous vehicle is configured to select the charger among the plurality of chargers based at least on an identifier and navigate thereto ([0030], the UAV may autonomously select one of identified charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill in the art in view of Tripathi and Mahkonen to modify the unmanned autonomous vehicle among the fleet of autonomous vehicles to be configured to select the charger among the plurality of chargers based at least on the identifier and navigate thereto, in order to minimize interaction with Traffic Management systems air traffic controllers, and/or a UAV operator during an unexpected issue (such as for example a low battery condition) yielding a safer environment as taught by Mahkonen [0008] and [0030].
Tripathi in view of Mahkonen does not teach the first frequency range in which the transmit charging coil delivers wireless energy includes 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz nor teaches the first wireless communication interface configured for communication in a second frequency range including 400 MHz, 915 MHz, or 2.4 GHz; 
Shichino teaches the first frequency range in which the transmit charging coil delivers wireless energy includes 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  (Fig. 1 power transmitting antenna 114 uses electromagnetic waves at a frequency of 6.78 MHz and 13.56 MHz ([0042],[0242])) and a wireless communication interface (Fig. 1 Communication unit 115) configured for communication in a second frequency range which including 400 MHz, 915 MHz, or 2.4 GHz (Communication unit 115 uses Bluetooth (“BT”) ([0045] ) and communicates through the Bluetooth standard at 2.4 GHz band [0042][0110])).
It would have been obvious to a person of ordinary skill in the art to modify the first frequency range in which the transmit charging coil delivers wireless energy  to include 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz and modify the first wireless communication interface of Tripathi to be configured for communication in a second frequency range that includes 400 MHz, 915 MHz, or 2.4 GHz, as taught by Shichino in order to use standard well known operating frequencies to communicate (I.e. Bluetooth) and transfer power (i.e. A4WP uses 6.78 MHz) .
Tripathi in view of Mahkonen does not teach wherein the system is configured for dual-band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged via: the charger configured to verify that the unmanned autonomous vehicle is a verified vehicle based on the data response transmitted by the second wireless communication interface in the second frequency range, the charger configured to drive an authentication challenge signal comprising a digital symbol onto the transmit charging coil in the first frequency range after verifying that the unmanned autonomous vehicle is a verified vehicle.
Shichino further teaches wherein the system is configured for communication for authenticating whether the device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful (S1312), communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service [0133]) via: the charger configured to verify that the receiver is a verified device (Fig. 13A S1305 BT address of the power receiving apparatus 101 is confirmed that the address is already stored) based on the data response transmitted by the second wireless communication interface in the second frequency range (Fig. 15B. The power receiving apparatus 101 transmits the inquiry response message with a BT address (Fig. 15B S1516) in response to the Inquiry message (Fig. 13A S1302) transmitted by the power transmitting apparatus 100 ([0126] lines 9-12, [0128] lines 5-7). Fig. 13A, S1305 the BT address of the power receiving apparatus 101 is confirmed (e.g. verified) that this address is already stored [0130]), the charger configured to drive an authentication challenge signal after verifying that the receiver is a verified device (Fig 13B S1307-S1312 occurs after S1305 where the power receiving apparatus 101 is confirmed (e.g. verified). Communication unit 115 transmits a random number to the power receiving apparatus (1309) and confirms authentication [0131]-[0133]).
It would have been obvious to a person of ordinary skill in the art to modify the system of Tripathi to be configured for communication for authenticating whether the device is authorized to be charged via: the charger configured to verify that the receiver is a verified device based on the data response transmitted by the second wireless communication interface in the second frequency range based on the data response transmitted by the second wireless communication interface in the second frequency range, the charger configured to drive an authentication challenge signal after verifying that the receiver is a verified device, as taught by Shichino in order for the transmitter to determine if the power receiving apparatus is capable of accepting the "wireless charger" service ([0133]), thereby preventing the transmitter from wasting energy.
Tripathi in view of Mahkonen in view of Shichino does not teach the authentication challenge signal driven by the charger of Shichino comprises a digital symbol and is driven onto the transmit charging coil in the first frequency range.
Wu teaches an authentication challenge signal driven by a charger comprises a digital symbol (the length of the R value may be in the range of 4 to 6 bytes [0029]. It is well known that a byte is a group of binary digits identified as  “a digital symbol” based on [66] of the Applicants specification) and is driven onto the transmit charging coil in the first frequency range ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant coupling link through resonators 114 and 104 (Fig. 1. Transmit and receive charging coils) encoded in the transmitted power. Resonant coupling link may conform to an Alliance for Wireless Power (A4WP) system standard. ([0018]). It is well known to one of ordinary skill in the art that A4WP uses an operating frequency of 6.78 MHz) 
It would be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to comprise a digital symbol in order to use the digital symbol as a shared secret and allow for future exchange of confidential information between the charger and receiver [0032].
It would also be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to be driven onto the transmit charging coil in the first frequency range, in order to ensure that a rogue receiver does not compromise the encrypted communications link that is established between the charger and the receiver ([0034]-[0035] of Wu).
Tripathi in view of Mahkonen in view of Shichino further does not teach the unmanned autonomous vehicle configured to generate an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface.
Wu further teaches a receiver configured to generate an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil (Fig. 4 S410 S, PRU_ID) and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface ([0031] At operations 410 and 412, both the calculated S and the PRU_ID are transmitted from the PRU and received by the PTU over the wireless communications link 110 (Fig. 1). Wireless link 110 is Bluetooth [0018]).
Although Wu teaches the generated and transmitted authentication response signal (calculated S) is an encoded signal that is a function of the digital symbol (calculated S is a function of random number “R” ([0031]), Wu is not specifically clear as to if said generated authentication response signal comprises the digital symbol (e.g. random number “R”).
However Park teaches a generated authentication response signal comprising the random number transmitted by the authentication challenge signal (where the client authenticates the server by (a) generating a random number rB and sending the random number to the client; (b) receiving, from the client, the ciphertext produced by using the random number rB sent to the client and recovering a random number rB from the ciphertext received from the client and comparing the recovered random number with the random number sent to the client; and (d) if the random numbers match at the step (c), providing the service, and, otherwise, denying the service Fig. 1 [0018] [0031]-[0033]).
It would have been obvious to a person of ordinary skill in the art for the generated authentication response signal of Wu to comprises the digital symbol transmitted in the authentication challenge signal (e.g. random number “R”), as taught by Park in order to authenticate the receiving device ([0018] of Park) and to protect from malicious attackers ([0033] of Park).
It would have been obvious to a person of ordinary skill in the art to modify the unmanned autonomous vehicle of Tripathi, Mahkonen in view of Shichino with the teachings of Wu and Park to be configured to generate an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface, in order to establish a secure signaling link with more efficient communication between the charger and receiver ([0014]-[0015] of Wu) and protect from malicious attackers ([0033] of Park).
As such, one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park wherein Shichino teaches a dual band communication system for authenticating whether device is authorized to be charged wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device, and Wu teaches driving the authentication challenge signal onto the transmit charging coil at the first frequency range and transmitting the authentication response signal in the second frequency range. 
As to claim 2, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park teaches the system of claim 1.
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not specifically teach wherein the charger is further configured to initiate a wireless charging mode subsequent to receiving the authentication response signal from the unmanned autonomous device, the wireless charging mode including delivering the wireless energy from the transmit charging coil to the receive charging coil.
However, since Shichino performs authenticating with a receiving device to determine whether the device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service), 
It would have been obvious to a person of ordinary skill in the art for the charger to be configured to initiate a wireless charging mode subsequent to receiving the authentication response signal from the unmanned autonomous device, the wireless charging mode including delivering the wireless energy from the transmit charging coil to the receive charging coil in order to provide the wireless device with operating power when the device is within range, prolonging its usage.
As to Claim 4, Tripathi discloses a wireless charger comprising:
a transmit charging coil to deliver wireless energy in a first frequency range (Tripathi does not specifically state that charger 102a comprises a transmit charging coil. However Tripathi teaches a charging station with a transmit charging coil to deliver wireless energy in a first frequency range (Fig. 2, coil 204a) and thus would be obvious to one of ordinary skill in the art to implement the Transmit charging coil of Fig. 2 with the charging station of Fig. 1 as cordless and wireless charging is old and well known in the art) for charging a vehicle among a fleet of vehicles through a receive charging coil of the vehicle (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a,102b and 102c);
a wireless communication interface (Modules 512 and 516 communicate with vehicle ([0032]) and thus will be identified as a first wireless communication interface); and
processing logic coupled to drive the transmit charging coil and coupled to the wireless communication interface (power control module 518. The power control module 518 controls a power source module 520 of the power supply unit 506 for supplying power to the base Fig. 5 and [0034] [0049]), wherein the processing logic (processor [0064]) is configured to:
transmit, with the wireless communication interface, a data query for establishing a communication link (The charging unit sends identification information and the vehicle charging unit responds with an inquiry response message. Communication of the inquiry and the inquiry response is done through communication modules 512 and 514 of Fig. 5 (Fig. 9 S906 and 908 and [0047]) and an identifier for identifying a location of the charger (The vehicle 508 receives wireless broadcast information identifying a location of one or more charging stations (e.g., any charging station 102a of FIG. 1) via a wireless communication module 516 located on the charging station 102a ([0032] and [0049])).
Tripathi does not disclose a fleet of vehicles as a fleet of unmanned autonomous vehicles.
Tripathi also does not disclose an unmanned autonomous vehicle among the fleet of autonomous vehicles, wherein the unmanned autonomous vehicle is configured to autonomously select the wireless charger among a plurality of chargers and navigate thereto.
Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
Mahkonen also teaches wherein the unmanned autonomous vehicle is configured to select the wireless charger among a plurality of chargers and navigate thereto ([0030] upon detection of the low battery condition, the UAV may autonomously select one of the charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of autonomous vehicles and to modify an autonomous vehicle among the fleet of autonomous vehicles of Tripathi wherein the autonomous vehicle is configured to select the wireless charger among a plurality of chargers and navigate thereto, in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Tripathi in view of Mahkonen does not teach the first frequency range in which the transmit charging coil delivers wireless energy includes 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz nor the wireless communication interface establishing a communication link within a second frequency range including 400 MHz, 915 MHz, or 2.4 GHz.
Shichino teaches the first frequency range in which the transmit charging coil delivers wireless energy includes 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  (Power transfer uses electromagnetic waves at a frequency of 6.78 MHz and 13.56 MHz ([0042],[0242])) and
Shichino teaches the wireless communication interface (Fig. 1 Communication unit 115) establishing a communication link within a second frequency range including 400 MHz, 915 MHz, or 2.4 GHz (Communication unit 115 uses Bluetooth (“BT”) ([0045] ) and communicates through the Bluetooth standard at 2.4 GHz band [0042][0110])).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the first frequency range in which the transmit charging coil delivers wireless energy  to include 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  and modify the first wireless communication interface of Tripathi to be configured for communication in a second frequency range that includes 400 MHz, 915 MHz, or 2.4 GHz, as taught by Shichino in order to use standard well known operating frequencies to communicate (I.e. Bluetooth) and transfer power (i.e. A4WP uses 6.78 MHz) .
Tripathi does not disclose wherein the processing logic (processor [0064]) is configured for dual band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged and to: verify that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by a second wireless communication interface of the unmanned autonomous vehicle in the second frequency range, and drive an authentication challenge signal comprising a digital symbol onto the transmit charging coil at the first frequency after verifying that the unmanned autonomous vehicle is a verified vehicle.
Shichino teaches wherein the system is configured for communication for authenticating whether the device vehicle is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful (S1312), communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service [0133]) and to: verify that the device is a verified device based on a data response transmitted by a second wireless communication interface of the device in the second frequency range (Fig. 15B. The power receiving apparatus 101 transmits the inquiry response message with a BT address (Fig. 15B S1516) in response to the Inquiry message (Fig. 13A S1302) transmitted by the power transmitting apparatus 100 ([0126] lines 9-12, [0128] lines 5-7). Fig. 13A, S1305 the BT address of the power receiving apparatus 101 is confirmed (e.g. verified) that this address is already stored [0130]), and drive an authentication challenge signal at the first frequency after verifying that the device is a verified device (Fig 13B S1307-S1312 and communication unit 115 transmits a random number to the power receiving apparatus and confirms authentication [0131]-[0133]).
It would have been obvious to a person of ordinary skill in the art to modify the processing logic of Tripathi to be configured for communication for authenticating whether the device is authorized to be charged and to: verify that the device is a verified device based on a data response transmitted by a second wireless communication interface of the device in the second frequency range and drive an authentication challenge signal at the first frequency after verifying that the device is a verified device, as taught by Shichino in order for the transmitter to determine if the power receiving apparatus is capable of accepting the "wireless charger" service ([0133]), thereby preventing the transmitter from wasting energy.
Tripathi in view of Mahkonen in view of Shichino does not teach the authentication challenge signal driven by the charger of Shichino comprises a digital symbol and is driven onto the transmit charging coil at the first frequency range.
Wu teaches an authentication challenge signal driven by a charger comprises a digital symbol (the length of the R value may be in the range of 4 to 6 bytes [0029]. It is well known that a byte is a group of binary digits identified as  “a digital symbol” based on [66] of the Applicants specification) and is driven onto the transmit charging coil in the first frequency range ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant coupling link through resonators 114 and 104 (Fig. 1. Transmit and receive charging coils) encoded in the transmitted power. Resonant coupling link may conform to an Alliance for Wireless Power (A4WP) system standard. ([0018]). It is well known to one of ordinary skill in the art that A4WP uses an operating frequency of 6.78 MHz).
It would be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to comprise a digital symbol in order to use the digital symbol as a shared secret and allow for future exchange of confidential information between the charger and receiver [0032].
It would also be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to be driven onto the transmit charging coil in the first frequency range, in order to ensure that a rogue receiver does not compromise the encrypted communications link that is established between the charger and the receiver ([0034]-[0035] of Wu).
Tripathi in view of Mahkonen in view of Shichino further does not teach the unmanned autonomous vehicle configured to generate an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface  nor teaches the authentication response signal indicating a receipt of the authentication challenge signal.
Wu further teaches the receiver configured to generate an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil (Fig. 4 S410) and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface, ([0031] At operations 410 and 412, both the calculated S and the PRU_ID are transmitted from the PRU and received by the PTU over the wireless communications link 110 (Fig. 1). Wireless link 110 is Bluetooth [0018]) the authentication response signal indicating a receipt of the authentication challenge signal ([0031] At operation 408, the PRU calculates an encoded response (S) that is a function of both the received R value (authentication signal) and is transmitted from the PRU and received by the PTU).
Although Wu teaches the generated and transmitted authentication response signal (calculated S) is an encoded signal that is a function of the digital symbol (calculated S is a function of random number “R” ([0031]), Wu is not specifically clear as to if said generated authentication response signal comprises the digital symbol (e.g. random number “R”).
However Park teaches a generated authentication response signal comprising the random number transmitted by the authentication challenge signal (where the client authenticates the server by (a) generating a random number rB and sending the random number to the client; (b) receiving, from the client, the ciphertext produced by using the random number rB sent to the client and recovering a random number rB from the ciphertext received from the client and comparing the recovered random number with the random number sent to the client; and (d) if the random numbers match at the step (c), providing the service, and, otherwise, denying the service Fig. 1 [0018] [0031]-[0033]).
It would have been obvious to a person of ordinary skill in the art for the generated authentication response signal of Wu to comprises the digital symbol transmitted in the authentication challenge signal (e.g. random number “R”), as taught by Park in order to authenticate the receiving device ([0018] of Park) and to protect from malicious attackers ([0033] of Park).
It would have been obvious to a person of ordinary skill in the art to modify the unmanned autonomous vehicle of Tripathi, Mahkonen in view of Shichino with the teachings of Wu and Park to be configured to generate an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the receive charging coil and to transmit the authentication response signal with the second wireless communication interface in the second frequency range to the first wireless communication interface the authentication response signal indicating a receipt of the authentication challenge signal in order to establish a secure signaling link with more efficient communication between the charger and the receiver ([0014]-[0015] of Wu) and protect from malicious attackers ([0033] of Park).
As such, one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park wherein Shichino teaches a dual band communication system for authenticating whether device is authorized to be charged, wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device, and Wu teaches driving the authentication challenge signal onto the transmit charging coil at the first frequency range and transmitting the authentication response signal in the second frequency range. 
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not disclose/teach initiate a wireless charging mode when the authentication response signal is received.
However, since Shichino performs authenticating with a receiving device to determine whether the device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service), 
It would have been obvious to a person of ordinary skill in the art for the charger to be configured initiate a wireless charging mode when the authentication response signal is received, the wireless charging mode including delivering the wireless energy from the transmit charging coil to the receive charging coil in order to provide the wireless device with operating power when the device is within range, prolonging its usage.
As to claim 5, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park teaches the wireless charger of claim 4, wherein the data query is transmitted prior to the authentication challenge signal (Fig. 13A-13B of Shichino S1302 inquiry transmitted before authentication S1307-S1312). 
As to claim 6, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park teaches the wireless charger of claim 4, wherein the data query is transmitted before authentication challenge signal (Fig. 13A-13B of Shichino S1302 inquiry transmitted before authentication S1307-S1312) is driven onto the transmit charging coil ([0030] Fig. 4 At 404 and 406, of Wu).
As to claim 7, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park teaches the wireless charger of claim 4, wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or a duty cycle of the authentication challenge signal ([0030] of Wu … value may be encoded in the transmitted power through load modulation).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Tripathi to include wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or a duty cycle of the authentication challenge signal, as taught by Wu in order to establishment of a secure signaling link with more efficient communication between [0014]-[0015].
Claim 18, Tripathi discloses a vehicle among a fleet of vehicles (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a,102b and 102c), the vehicle comprising:
a receive charging coil to receive wireless energy at a first frequency range (Fig. 6 pad 608. Tripathi does not specifically state that pad 608 is a receive charging coil. However Tripathi teaches a vehicle with a receive charging coil to receive wireless energy (Fig. 2, coil 204a) and thus would be obvious to one of ordinary skill in the art to implement the receive charging coil of Fig. 2 with the vehicle of Fig. 1 and 6 as cordless and wireless charging is old and well known in the art);
a wireless communication interface configured for communication (Fig. 5 element 514); and 
processing logic (Fig. 5 controller 514) coupled to the receive charging coil (Fig. 6 controller connected to vehicle pad 608) and coupled to the wireless communication interface ([0032] controller 514 of the vehicle 508 have at least one communication module embedded), wherein the processing logic (processor [0064]) is configured to:
establish a wireless communication link in response to receiving a data query (The charging unit sends identification information and the vehicle charging unit responds with an inquiry response message. Communication of the inquiry and the inquiry response is done through communication modules 512 and 514 of Fig. 5 (Fig. 9 S906 and 908 and [0047]) and receive an identifier from a charger for identifying a location of the charger (The vehicle 508 receives wireless broadcast information identifying a location of one or more charging stations (e.g., any charging station 102a of FIG. 1) via a wireless communication module 516 located on the charging station 102a ([0032] and [0049])).
Tripathi does not disclose a fleet of vehicles as a fleet of unmanned autonomous vehicles.
Tripathi also does not disclose wherein the unmanned autonomous vehicle is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto.
Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
Mahkonen also teaches wherein the unmanned autonomous vehicle is configured to select the charger among the plurality of chargers based at least on the identifier and navigate thereto ([0030] upon detection of the low battery condition, the UAV may select one of the charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of autonomous vehicles and to modify an autonomous vehicle among the fleet of autonomous vehicles to wherein the unmanned autonomous vehicle is configured to autonomously select the charger among the plurality of chargers based at least on the identifier and navigate thereto, in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Tripathi in view of Mahkonen does not teach receive charging coil to receive wireless energy at a first frequency range including 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  nor the wireless communication interface configured for communication in a second frequency range including 400 MHz, 915 MHz, or 2.4 GHz; 
Shichino teaches the first frequency range in which the receive coil receives wireless energy includes 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  (Power transmitting apparatus 100 and the power receiving apparatus 101 transfer power over a medium 102. Power transfer uses electromagnetic waves at a frequency of 6.78 MHz and 13.56 MHz ([0042], [0242])) and
Shichino teaches the wireless communication interface (Fig. 1 Communication unit 118 uses Bluetooth (“BT”) [0048]) configured for communication in a second frequency range including 400 MHz, 915 MHz, or 2.4 GHz ([0062] power transfer uses electromagnetic waves at a frequency of 6.78 MHz, and that the communication units communicate through the Bluetooth standard (called simply "BT" hereinafter), at 2.4 GHz band.).
It would have been obvious to a person of ordinary skill in the art to modify the receive charging coil to receive wireless energy at a first frequency range including 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  and modify the wireless communication interface of Tripathi to be configured for communication in a second frequency range including 400 MHz, 915 MHz, or 2.4 GHz, as taught by Shichino in order to use standard well known operating frequencies to communicate (I.e. Bluetooth) and transfer power (i.e. A4WP uses 6.78 MHz) .
Tripathi in view of Mahkonen does not teach wherein the unmanned autonomous vehicle is adapted for dual-band communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged by: receiving an authentication challenge signal comprising a digital symbol on the receive charging coil from a transmit charging coil of the charger at the first frequency range after the charger verifies that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by the wireless communication interface in the second frequency range.
Shichino teaches wherein the receiving device is adapted for communication for authenticating whether the receiving device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service [0133])  by: receiving an authentication challenge signal after the charger verifies that the receiver is a verified device based on a data response transmitted by the wireless communication interface in the second frequency range (The power receiving apparatus 101 accordingly transmits the Inquiry response message comprising its BT address 901 (Fig. 15B S1516 and [0128]-[0129]). The communication unit 115 of the power transmitting apparatus 100 receives the Inquiry response message (YES in S1303). Communication unit 115 is BT compliant ([0045]). As such the power receiving apparatus 101 transmits the Inquiry response message in a second frequency range. BT address received of the power receiving apparatus 101 is confirmed (e.g. verified) that the address is already stored (Fig. 13A S1305 [0130]). The power receiving apparatus 101 receives random number (authentication challenge signal) transmitted by the power transmitting apparatus 100 in S1309 after the BT address is verified in S1305 ([0131]-[0132]).
It would have been obvious to a person of ordinary skill in the art to modify the unmanned autonomous vehicle of Tripathi to wherein the unmanned autonomous vehicle is adapted for communication for authenticating whether the unmanned autonomous vehicle is authorized to be charged by: receiving an authentication challenge signal after the charger verifies that the unmanned autonomous vehicle is a verified vehicle based on a data response transmitted by the wireless communication interface in the second frequency range, as taught by Shichino in order to the transmitter to determine if the power receiving apparatus  is capable of accepting the "wireless charger" service ([0133]), thereby preventing the transmitter from wasting energy.
Wu teaches an authentication challenge signal driven by a charger comprises a digital symbol (the length of the R value may be in the range of 4 to 6 bytes [0029]. It is well known that a byte is a group of binary digits identified as  “a digital symbol” based on [66] of the Applicants specification) and is driven onto the transmit charging coil in the first frequency range ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant coupling link through resonators 114 and 104 (Fig. 1. Transmit and receive charging coils) encoded in the transmitted power. Resonant coupling link may conform to an Alliance for Wireless Power (A4WP) system standard. ([0018]). It is well known to one of ordinary skill in the art that A4WP uses an operating frequency of 6.78 MHz).
It would be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to comprise a digital symbol in order to use the digital symbol as a shared secret and allow for future exchange of confidential information between the charger and receiver [0032].
It would also be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to be driven onto the transmit charging coil in the first frequency range, in order to ensure that a rogue receiver does not compromise the encrypted communications link that is established between the charger and the receiver ([0034]-[0035] of Wu).
Tripathi in view of Mahkonen in view of Shichino in view of Park does not teach generating an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the receive charging coil, and transmitting, with the wireless communication interface, an authentication response signal in response to receiving the authentication challenge signal.
Wu teaches generating an authentication response signal in response to receiving the authentication challenge signal by the receive charging coil (Fig. 4 S410) and transmitting, with the wireless communication interface, an authentication response signal in response to receiving the authentication challenge signal ([0031] At operations 410 and 412, both the calculated S and the PRU_ID are transmitted from the PRU and received by the PTU over the wireless communications link 110 (Fig. 1). Wireless link 110 is Bluetooth [0018]).
Although Wu teaches the generated and transmitted authentication response signal (calculated S) is an encoded signal that is a function of the digital symbol (calculated S is a function of random number “R” ([0031]), Wu is not specifically clear as to if said generated authentication response signal comprises the digital symbol (e.g. random number “R”).
However Park teaches a generated authentication response signal comprising the random number transmitted by the authentication challenge signal (where the client authenticates the server by (a) generating a random number rB and sending the random number to the client; (b) receiving, from the client, the ciphertext produced by using the random number rB sent to the client and recovering a random number rB from the ciphertext received from the client and comparing the recovered random number with the random number sent to the client; and (d) if the random numbers match at the step (c), providing the service, and, otherwise, denying the service Fig. 1 [0018] [0031]-[0033]).
It would have been obvious to a person of ordinary skill in the art for the generated authentication response signal of Wu to comprises the digital symbol transmitted in the authentication challenge signal (e.g. random number “R”), as taught by Park in order to authenticate the receiving device ([0018] of Park) and to protect from malicious attackers ([0033] of Park).
It would have been obvious to a person of ordinary skill in the art to modify the unmanned autonomous vehicle of Tripathi, Mahkonen in view of Shichino with the teachings of Wu and Park to include generating an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the receive charging coil, and transmitting, with the wireless communication interface, an authentication response signal in response to receiving the authentication challenge signal in order to establish a secure signaling link with more efficient communication between the charger and receiver ([0014]-[0015] of Wu) and protect from malicious attackers ([0033] of Park).
As such, one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu, and Park wherein Shichino teaches a dual band communication system for authenticating whether device is authorized to be charged wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device, and Wu teaches driving the authentication challenge signal onto the transmit charging coil at the first frequency range and transmitting the authentication response signal in the second frequency range. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322) in view of Sankar (US 20140162554).
As to claim 8, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park teaches the wireless charger of claim 4 further comprising: wherein driving the authentication challenge signal onto the transmit charging coil ([0030] of Wu)
Tripathi in view of Mahkonen does not disclose an impedance network coupled to the transmit charging coil, wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of the impedance network.
Sankar teaches an impedance network coupled to the transmit charging coil (tuning circuit 110) communicating data onto an antenna includes adjusting an impedance of the impedance network ([0026] and Fig. 5A the flux modulator control module 102a in the flux modulator 102 is configured to change the wireless power transmitter's 100a input impedance (as seen by the power source) by selecting the primary capacitor or both the primary capacitor and the communication modulation capacitor.  The impedance of the tuning circuit 110 changes with the switch being opened and closed. By opening and closing switch S1, the flux modulator control module 102a modulates the flux thereby creating the communication channel from the wireless power transmitter 100a to the wireless power receiver 100b).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charger of Tripathi to include an impedance network coupled to the transmit charging coil, wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of the impedance network, as taught by Sankar in order to communicate with the receiver using a matching circuit thereby reducing switching loss otherwise produced in the power transmission circuit.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322) in view of Smith (WO2016019159).
As to claim 9, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park teaches the wireless charger of claim 4.
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park does not disclose wherein the authentication response signal includes a voltage measurement of the authentication challenge signal and wherein the processing logic is configured to verify that the voltage measurement is within a pre-determined voltage range.
Smith teaches wherein a response signal includes a voltage measurement of a signal transmitted from the transmitter (Fig. 9 S205 and pg. 8 lines 6-10 feedback from the receiver 120 to the transmitter 110 include: (i) provide the transmitter 110 and the receiver 120 with out-of-band radio systems 117, 126, respectively, wherein the receiver 120 is configured to transmit rectifier voltage from the receiver 120)  and the processing logic is configured to verify that the voltage measurement is within a pre-determined voltage range. (Pg. 10 lines. 19-26 The receiver 120 may use the radio module 126 to transmit information about power, voltage, current, efficiency, temperature or other parameters in the receiver to the transmitter 110, where it is received by the radio module 117. The information that the microcontroller 115 receives from the radio module 117 is used to control one or more power transmitter 110 settings.  Therefore microcontroller 115 determines if the voltage is within a predetermined voltage range before controlling the transmitter power settings).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charger of Tripathi to include wherein the authentication response signal includes a voltage measurement of the authentication challenge signal and wherein the processing logic is configured to verify that the voltage measurement is within a pre-determined voltage range, as taught by Smith in order to maximize power delivery as taught by Smith (Pg. 10 lines 19-26) to the load further facilitating fast charging.
Claims 10-12,14,17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159).
Claim 10 Tripathi discloses a computer-implemented method (a software module executed by a processor [0064]) comprising:
providing a fleet of vehicles configured to be serviced by a plurality of chargers each comprising a transmit charging coil to deliver wireless energy in a first frequency range; (Fig. 1 and [0026] multi-vehicle and multi-parking and charging system 100 with charging stations 102a, 102b and 102c. Tripathi does not specifically state that each charger 102a-102c comprises a transmit charging coil. However Tripathi teaches a charging station with a transmit charging coil to deliver wireless energy in a first frequency range (Fig. 2, coil 204a) and thus would be obvious to one of ordinary skill in the art to implement the transmit charging coil of Fig. 2 with the charging station of Fig. 1 as cordless and wireless charging is old and well known in the art))
establishing a wireless data channel between a first wireless communication interface included in a charger among the plurality of chargers and a second wireless communication interface included in a receiving vehicle among the fleet of vehicles receiving device (Modules 512 and 516 communicate with vehicle ([0032]) and thus will be identified as a first wireless communication interface. Fig. 5);
transmitting through the first wireless communication interface a data query with the first wireless communication interface for establishing a communication link (Fig. 9. Base charging unit (BCU) sends identification information (906) and the vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 512 and 514 of Fig. 5 ([0047]) through which an identifier for identifying a location of the charger is transmitted (The vehicle 508 receives wireless broadcast information identifying a location of charging station 102a of FIG. 1 via a wireless communication module 516 located on the charging station 102a ([0032] and [0049]));
transmitting through the second wireless communication interface a data response to the first wireless communication interface in response to receiving the data query (Fig. 9 vehicle charging unit (VCU) responds with an inquiry response message (908.i.e VCU address) via modules 514 of Fig. 5 ([0047]));
Tripathi does not disclose a fleet of vehicles as a fleet of unmanned autonomous vehicles nor selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto.
Regarding a fleet of vehicles as a fleet of unmanned autonomous, Mahkonen teaches unmanned autonomous vehicles ([0008] UAV operating autonomously).
It would have been obvious to a person of ordinary skill modify Tripathi’s fleet of vehicles to be a fleet of unmanned autonomous vehicles in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Tripathi also does not disclose selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto.
Mahkonen also teaches selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto ([0030] upon detection of the low battery condition, the UAV may autonomously select one of the charging station locations and deviate from the main flight path to navigate to the selected charging station location).
It would have been obvious to a person of ordinary skill to modify the method of Tripathi to include selecting the charger among the plurality of chargers based at least on the identifier and navigating the receiving unmanned autonomous vehicle thereto, in order to minimize interaction with Traffic Management systems and operators during an unexpected issue yielding a safer environment as taught by Mahkonen [0008] and [0030].
Tripathi in view of Mahkonen does not teach the first frequency range in which the transmit charging coil delivers wireless energy includes 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz nor teaches the established wireless data channel is in a second frequency including 400 MHz, 915 MHz, or 2.4 GHz
Shichino teaches the first frequency range in which the transmit charging coil delivers wireless energy includes 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  (Power transfer uses electromagnetic waves at a frequency of 6.78 MHz and 13.56 MHz ([0042],[0242])).
Shichino further teaches establishing a wireless data channel in a second frequency range includes 400 MHz, 915 MHz, or 2.4 GHz (Communication unit 115 uses Bluetooth (“BT”) ([0045] ) and communicates through the Bluetooth standard at 2.4 GHz band [0042][0110])).
It would have been obvious to a person of ordinary skill in the art to modify the first frequency range in which the transmit charging coil delivers wireless energy  to include 13.56 MHz +/-7kHz, 6.78 MHz +/-15kHz, or 80-250 kHz  and to modify establishing a wireless data channel of Tripathi to be in a second frequency range including 400 MHz, 915 MHz, or 2.4 GHz, as taught by Shichino in order to use standard well known operating frequencies to communicate (I.e. Bluetooth) and transfer power (i.e. A4WP uses 6.78 MHz) .
Tripathi in view of Mahkonen does not teach wherein the computer-implemented method is adapted for dual-band communication for authenticating whether the receiving unmanned autonomous vehicle is authorized to be charged by: the charger verifying that the receiving unmanned autonomous vehicle is a verified vehicle based on the data response transmitted by the second wireless communication interface at the second frequency, driving, with transmit circuitry included in the charger, an authentication challenge signal comprising a digital symbol onto a transmit charging coil included in the charger at the first frequency; 
Shichino teaches wherein the system is configured for communication for authenticating whether the receiving device is authorized to be charged (Fig. 13A-13B S1300-S1312 where because the authentication is successful communication unit 115 of charger 100 sees that the power receiving apparatus 101 is capable of accepting the "wireless charger" service) by: the charger verifying that the receiving device is a verified device based on the data response transmitted by the second wireless communication interface at the second frequency (Fig. 13A,15B. The power receiving apparatus 101 transmits the Inquiry response message with a BT (Bluetooth) address (Fig. 15B S1516) in response to the Inquiry message (Fig. 13A S1302) transmitted by the power transmitting apparatus 100 ([0126] lines 9-12, [0128] lines 5-7). Fig. 13A, S1305 the BT address of the power receiving apparatus 101 is confirmed (e.g. verified) that this address is already stored), driving, with transmit circuitry included in the charger, an authentication challenge signal (Fig 13B S1307-S1312 and communication unit 115 transmits a random number to the power receiving apparatus and confirms authentication [0131]-[0133]).
It would have been obvious to a person of ordinary skill in the art to modify the computer-implemented method of Tripathi to be configured for communication for authenticating whether the receiving unmanned autonomous vehicle is authorized to be charged by: the charger verifying that the receiving unmanned autonomous vehicle is a verified vehicle based on the data response transmitted by the second wireless communication interface at the second frequency, the unmanned autonomous vehicle driving, with transmit circuitry included in the charger, an authentication challenge signal, as taught by Shichino in order to the transmitter to determine if the power receiving apparatus  is capable of accepting the "wireless charger" service ([0133]), thereby preventing the transmitter from wasting energy.
Tripathi in view of Mahkonen in view of Shichino does not teach the authentication challenge signal driven by the transmit circuitry included in the charger of Shichino comprises a digital symbol and is driven onto the transmit charging coil at the first frequency range.
Wu teaches an authentication challenge signal driven by a charger comprises a digital symbol (the length of the R value may be in the range of 4 to 6 bytes [0029]. It is well known that a byte is a group of binary digits identified as  “a digital symbol” based on [66] of the Applicants specification) and is driven onto the transmit charging coil in the first frequency range ([0030] Fig. 4 At 404 and 406, R is transmitted from the PTU and received by the PRU over the resonant coupling link through resonators 114 and 104 (Fig. 1. Transmit and receive charging coils) encoded in the transmitted power. Resonant coupling link may conform to an Alliance for Wireless Power (A4WP) system standard. ([0018]). It is well known to one of ordinary skill in the art that A4WP uses an operating frequency of 6.78 MHz).
It would be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to comprise a digital symbol in order to use the digital symbol as a shared secret and allow for future exchange of confidential information between the charger and receiver [0032].
It would also be obvious to one of ordinary skill in the art to modify the authentication challenge signal of Tripathi in view of Mahkonen in view of Shichino to be driven onto the transmit charging coil in the first frequency range, in order to ensure that a rogue receiver does not compromise the encrypted communications link that is established between the charger and the receiver ([0034]-[0035] of Wu).
Tripathi in view of Mahkonen in view of Shichino does not teach generating an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the unmanned autonomous vehicle and to transmit the authentication response signal with the second wireless communication interface to the first wireless communication interface. 
Wu teaches generating an authentication response signal in response to receiving the authentication challenge signal by the unmanned autonomous vehicle and to transmit the authentication response signal with the second wireless communication interface to the first wireless communication interface ([0031] At operations 410 and 412, both the calculated S and the PRU_ID are transmitted from the PRU and received by the PTU over the wireless communications link 110 (Fig. 1). Resonant coupling link may conform to an Alliance for Wireless Power (A4WP) system standard. Wireless link 110 is Bluetooth [0018]).
Although Wu teaches the generated and transmitted authentication response signal (calculated S) is an encoded signal that is a function of the digital symbol (calculated S is a function of random number “R” ([0031]), Wu is not specifically clear as to if said generated authentication response signal comprises the digital symbol (e.g. random number “R”).
However Park teaches a generated authentication response signal comprising the random number transmitted by the authentication challenge signal (where the client authenticates the server by (a) generating a random number rB and sending the random number to the client; (b) receiving, from the client, the ciphertext produced by using the random number rB sent to the client and recovering a random number rB from the ciphertext received from the client and comparing the recovered random number with the random number sent to the client; and (d) if the random numbers match at the step (c), providing the service, and, otherwise, denying the service Fig. 1 [0018] [0031]-[0033]).
It would have been obvious to a person of ordinary skill in the art for the generated authentication response signal of Wu to comprises the digital symbol transmitted in the authentication challenge signal (e.g. random number “R”), as taught by Park in order to authenticate the receiving device ([0018] of Park) and to protect from malicious attackers ([0033] of Park).
It would have been obvious to a person of ordinary skill in the art to modify the method of Tripathi, Mahkonen in view of Shichino with the teachings of Wu and Park to include generating an authentication response signal comprising the digital symbol in response to receiving the authentication challenge signal by the unmanned autonomous vehicle and to transmit the authentication response signal with the second wireless communication interface to the first wireless communication interface, in order to establish a secure signaling link with more efficient communication between the charger and receiver ([0014]-[0015] of Wu) and protect from malicious attackers ([0033] of Park).
As such, one of ordinary skill in the art can see that the combined teachings of Tripathi in view of Mahkonen, Shichino, Wu and Park, wherein Shichino teaches a dual band communication system for authenticating whether device is authorized to be charged wherein Shichino teaches driving an authentication challenge signal after verifying that the device is a verified device, and Wu teaches driving the authentication challenge signal onto the transmit charging coil at the first frequency range and transmitting the authentication response signal in the second frequency range. 
Tripathi also does not disclose measuring at least one electrical attribute generated by the authentication challenge signal being driven onto the transmit charging coil and initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the receiving unmanned autonomous vehicle based at least in part on the at least one electrical attribute.
Tanabe teaches measuring at least one electrical attribute generated by the communication signal being driven onto the transmit charging coil ([0080]-[0085]  and [0110]-[0112] the electronic device 200 can transmit a response and predetermined information that reply to a command received from the power supply apparatus 100, via the power receiving antenna 201. The rectifying and smoothing circuit 203 extract a command and generate power from the electric power received via the power receiving antenna 201. [0110] The current and voltage detection unit 214 can detect voltage information indicating a voltage value of the electric power supplied from the rectifying and smoothing circuit 203.The current information and the voltage information detected by the current and voltage detection unit 214 can be supplied to and stored by the CPU 205)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tripathi to include measuring at least one electrical attribute generated by the authentication challenge signal being driven onto the transmit charging coil; in order to stop transmission of power in the event of an unsuccessful authentication as taught by Tanabe (Fig. 3) thereby reducing energy waste.
Regarding initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the receiving unmanned autonomous vehicle based at least in part on the at least one electrical attribute, Smith teaches initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the receiving device based at least in part on the at least one electrical attribute ((Pg. 10 lines. 19-26 The receiver 120 may use the radio module 126 to transmit information about power, voltage, current, efficiency, temperature or other parameters in the receiver to the transmitter 110, where it is received by the radio module 117. The information that the microcontroller 115 receives from the radio module 117 is used to control one or more power transmitter 110 settings.  The microcontroller 115 may adjust transmit frequency or power settings to maximize power delivered to the battery and load 130, to maximize the efficiency of power transfer to the battery and load 130, and/or to maintain a power level that is requested or required by the receiver 120).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tripathi to initiating wireless energy delivery from the transmit charging coil to a receive charging coil of the receiving vehicle based at least in part on the at least one electrical attribute, in order to maximize power delivery as taught by Smith (Pg. 10 lines. 19-26) to the load further facilitating fast charging.
As to claim 11, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10, wherein measuring the at least one electrical attribute includes measuring a receiver electrical attribute of an electrical component coupled to a receive charging coil of the receiving autonomous vehicle (the electronic device 200 can transmit a response and predetermined information that reply to a command received from the power supply apparatus 100, via the power receiving antenna 201. The rectifying and smoothing circuit 203 extract a command and generate power from the electric power received via the power receiving antenna 201.[0110] The current and voltage detection unit 214 can detect voltage information indicating a voltage value of the electric power supplied from the rectifying and smoothing circuit 203.The current information and the voltage information detected by the current and voltage detection unit 214 can be supplied to and stored by the CPU 205 [0080]-[0085]  and [0110]-[0112] of Tanabe), and wherein the computer implemented method further comprises:
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe does not disclose transmitting, with the second wireless communication interface, the receiver electrical attribute to the first wireless communication interface.
Smith teaches transmitting, with the second wireless communication interface, the receiver electrical attribute to the first wireless communication interface (Pg. 10 lines. 19-26 The receiver 120 may use the radio module 126 to transmit information about power, voltage, current, efficiency, temperature or other parameters in the receiver to the transmitter 110, where it is received by the radio module 117. The information that the microcontroller 115 receives from the radio module 117 is used to control one or more power transmitter 110 settings).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tripathi to include transmitting, with the second wireless communication interface, the receiver electrical attribute to the first wireless communication interface, as taught by Smith in order to maximize power delivery as taught by Smith (Pg. 10 lines. 19-26) to the load further facilitating fast charging.
As to claim 12, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith teaches the computer-implemented method of claim 11, wherein the electrical component includes a rectifier coupled to the receive charging coil, and wherein the receiver electrical attribute is a rectified voltage of the rectifier ([0080]-[0085] and [0110]-[0112] of Tanabe).
As to claim 14, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10, wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or duty cycle of the authentication challenge signal ([0030] of Wu … value may be encoded in the transmitted power through load modulation).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Tripathi to include wherein driving the authentication challenge signal onto the transmit charging coil includes modulating at least one of a frequency or a duty cycle of the authentication challenge signal, as taught by Wu in order to establishment of a secure signaling link with more efficient communication between [0014]-[0015].
As to claim 17, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10.
Tripathi in view of Mahkonen in view of Shichino in view of Wu does not teach wherein the authentication challenge signal includes a digital symbol the computer-implemented method further comprising: receiving the authentication challenge signal on the receive charging coil, decoding, with the receiving autonomous vehicle, the digital symbol included in the authentication challenge signal and transmitting an authentication response signal to the charger, wherein the digital symbol is included in the authentication response signal.
Tanabe teaches wherein the communication signal includes a digital symbol ([0047] of Tanabe the electronic device 200 analyzes the pulse signal transmitted from the power supply apparatus 100 and detects a bit data including "1" information and "0" information), the computer-implemented method further comprising: receiving the communication signal on the receive charging coil ([0047] of Tanabe); decoding, with the receiving device, the digital symbol included in the communication signal ([0047] of Tanabe the electronic device 200 analyzes the pulse signal transmitted from the power supply apparatus 100 and detects a bit data including "1" information and "0" information); and transmitting an response signal to the charger, wherein the digital symbol is included in the communication signal ([0337] of Tanabe the modulation and demodulation circuit 204 (receiver) converts the charging information into a bit data (consisting of 1 and 0) by changing the internal load of the modulation and demodulation circuit 204 and transmits the obtained bit data to the power supply apparatus 100).
It would have been obvious to a person of ordinary skill in the art to modify the computer-implemented method of Tripathi to wherein the authentication challenge signal includes a digital symbol the computer-implemented method further comprising: receiving the authentication challenge signal on the receive charging coil, decoding, with the receiving autonomous vehicle, the digital symbol included in the authentication challenge signal and transmitting an authentication response signal to the charger, wherein the digital symbol is included in the authentication response signal, as taught by Tanabe in order for the charger to receive the charging information from the electronic device  in response to a change in the current flowing to the power supply antenna [0337].
As to claim 19, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park teaches the autonomous vehicle of claim 18.
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park does not teach wherein the processing logic is further configured to: measure at least one electrical attribute of the authentication challenge signal received on the receive charging coil.
Tanabe teaches wherein the processing logic (Fig. 2 CPU 205) further configured to: measure at least one electrical attribute of the communication signal received on the receive charging coil ([0083]-[0085] and [0110]-[0112] of Tanabe the rectifying and smoothing circuit 203 extract a command and generates power from the electric power received via the power receiving antenna 201.[0110] The current and voltage detection unit 214 can detect voltage information indicating a voltage value of the electric power supplied from the rectifying and smoothing circuit 203.The current information and the voltage information detected by the current and voltage detection unit 214 can be supplied to and stored by the CPU 205).
It would have been obvious to a person of ordinary skill in the art to modify the autonomous vehicle of Tripathi wherein the processing logic is further configured to: measure at least one electrical attribute of the authentication challenge signal received on the receive charging coil, as taught by Tanabe in order for the device to detect and store the information communicated from the charger ([0083]-[0085] and [0110]-[0112]).
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe  does not disclose wherein the authentication response signal includes the at least one electrical attribute.
Smith teaches wherein a response signal includes at least one electrical attribute(Fig. 9 S205 and pg. 8 lines. 6-10 feedback from the receiver 120 to the transmitter 110 include: (i) provide the transmitter 110 and the receiver 120 with out-of-band radio systems 117, 126, respectively, wherein the receiver 120 is configured to transmit rectifier voltage from the receiver 120) .
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the authentication response signal of Tanabe to include wherein the authentication response signal includes the at least one electrical attribute, in order to maximize power delivery as taught by Smith (Pg. 10 lines. 19-26) to the load further facilitating fast charging.
As to claim 20, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in further view of Smith teaches the autonomous vehicle of claim 19, wherein measuring the at least one electrical attribute includes measuring a rectified voltage of a rectifier ([0083]-[0085] and [0110]-[0112] Rectifier 203 of Tanabe), coupled to the receive charging coil ([0082] of Tanabe Matching circuit 202 can supply electric power received via the power receiving antenna 201 to the rectifying and smoothing circuit 203. Rectifier is electrically coupled to receive charging coil).
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe does not teach wherein the rectified voltage of Tanabe is included in the authentication response signal.
Smith teaches wherein the rectified voltage is included in a response signal.(Fig. 9 S205 and pg. 8 lines. 6-10 feedback from the receiver 120 to the transmitter 110 include: (i) provide the transmitter 110 and the receiver 120 with out-of-band radio systems 117, 126, respectively, wherein the receiver 120 is configured to transmit rectifier voltage from the receiver 120).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the autonomous vehicle of Tanabe to include wherein the rectified voltage of Tanabe is included in the authentication response signal, in order to maximize power delivery as taught by Smith (Pg. 10 lines. 19-26) to the load further facilitating fast charging.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159) in view of Yang (US20170187355).
As to claim 13, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10 further comprising: 
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park does not teach sensing a signal on the receive charging coil of the receiving autonomous vehicle and in response to sensing the signal, modulating an impedance of the receive charging coil to generate an authentication response signal.
Tanabe teaches sensing a signal on the receive charging coil of the receiving device ([0083] and Fig. 2 of Tanabe where the rectifying and smoothing circuit 203 supplies a command, if it is extracted from the electric power received via the power receiving antenna 201, to the modulation and demodulation circuit 204) and in response to sensing the signal, modulating an impedance of the receive charging coil to generate an communication response signal ([0085]-[0086] of Tanabe the CPU 205 controls the modulation and demodulation circuit 204 in such a way as to change a load included in the modulation and demodulation circuit 204 to transmit a command, a response replying to a command, and predetermined information to the power supply apparatus 100).
It would have been obvious to a person of ordinary skill in the art to modify the method of Tripathi to include sensing a signal on the receive charging coil of the receiving autonomous vehicle and in response to sensing the signal, modulating an impedance of the receive charging coil to generate an authentication response signal, as taught by Tanabe in order for the charger to receive the charging information from the electronic device in response to a change in the current flowing to the power supply antenna [0037].
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith does not teach measuring the authentication response signal with the charger by measuring an amplifier voltage or amplifier current supplied to an amplifier of the transmit circuitry, an output of the amplifier coupled to provide the authentication challenge signal to the transmit charging coil, wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute.
Yang teaches measuring a response signal with the charger by measuring an amplifier voltage or amplifier current supplied to an amplifier of the transmit circuitry ([0022] and Fig. 1 showing power amplifier 114 and where tuning control circuit 120 is configured to sense a reactance shift of the resonator 106 in the transmitter occurring due to inductive coupling between the PTU 102 and the PRU 104. [0025]- [0027] the peak detection circuit 210 measures the peak drain voltage at the drain terminal of amplifier 114. The drain voltage directly reflects the reactance shift of the load. As such Yang’s method of measuring an amplifier voltage due to an impedance shift as described in [0025]-[0025] would measure the impedance shift in transmitter caused by the response signal ([0086] of Tanabe load/current flowing in power supply antenna changes due to receiver’s response signal)), Yang further teaches wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute
Yang further teaches an output of the amplifier coupled to provide the signal to the transmit charging coil (Fig. 1), wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute [0025]-[0027] the peak detection circuit 210 measures the peak drain voltage at the drain terminal of amplifier 114. The drain voltage directly reflects the reactance shift of the load).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tanabe to include measuring the authentication response signal with the charger by measuring an amplifier voltage or amplifier current supplied to an amplifier of the transmit circuitry, an output of the amplifier coupled to provide the authentication challenge signal to the transmit charging coil, wherein measuring the amplifier voltage or amplifier current is included in measuring the at least one electrical attribute, in order to enable the reactance shifts of the transmitter coil to be detected more quickly, without the use of digitization and calculation by a microcontroller and is therefore faster and simpler to implement as taught by Yang ([0013]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159) in further view of Kinoshita (US 20120161538).
As to claim 15, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10.
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith does not teach wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an amplifier voltage of an amplifier having an amplifier output coupled to the transmit charging coil (Based on Fig. 7 of the specification Examiner will interpret as “having an amplifier output electrically coupled to the transmit charging coil”)
Kinoshita teaches wherein driving the communication signal onto the transmit charging coil includes adjusting an amplifier voltage of an amplifier having an amplifier output coupled to the transmit charging coil ([0095] and Fig. 1 The data is transmitted from the power transmitter 1 to the power receiver 2 by controlling the output voltage of the power supply 191 of the class E amplifier 511 and making amplitude modulation on the output of the class E amplifier 511 with the data signal to be transmitted from the power transmitter 1 to the power receiver 2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tanabe to include wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an amplifier voltage of an amplifier having an amplifier output coupled to the transmit charging coil, as taught by Kinoshita in order to achieve high power transfer efficiency, a class E amplifier as taught by Kinoshita [0018].
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen  (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159) in further view of Sankar (US 20140162554).
As to claim 16, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in view of Smith teaches the computer-implemented method of claim 10, wherein driving the authentication challenge signal onto the transmit charging coil (Fig. 4 0030] of Wu)
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Tanabe in view of Smith does not disclose wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of an impedance network coupled to the transmit charging coil
Sankar teaches communicating data onto an antenna includes adjusting an impedance of an impedance network coupled to the transmit charging coil (([0026] and Fig. 5A the flux modulator control module 102a in the flux modulator 102 is configured to change the wireless power transmitter's 100a input impedance (as seen by the power source) by selecting the primary capacitor or both the primary capacitor and the communication modulation capacitor.  The impedance of the tuning circuit 110 changes with the switch being opened and closed. By opening and closing switch S1, the flux modulator control module 102a modulates the flux thereby creating the communication channel from the wireless power transmitter 100a to the wireless power receiver 100b).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Tanabe to include wherein driving the authentication challenge signal onto the transmit charging coil includes adjusting an impedance of an impedance network coupled to the transmit charging coil, as taught by Sankar in order to communicate with the receiver using a matching circuit thereby reducing switching loss otherwise produced in the power transmission circuit.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20140012448) in view of Mahkonen (US 20200105149) in view of Shichino (US 20160126749) in view of Wu (US20170170687) in view of Park (US20020073322) in view of Tanabe (US 20120299391) in view of Smith (WO2016019159) in view of Shin (US 20170288739).
As to claim 21, Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in further view of Smith teaches the autonomous vehicle of claim 20.
Tripathi in view of Mahkonen in view of Shichino in view of Wu in view of Park in view of Tanabe in further view of Smith does not teach wherein the vehicle is configured to measure a rectified voltage from a rectifier connected to the receive charging coil or a battery voltage of the vehicle (Based on Fig. 7 of Applicants specification, Examiner will interpret “rectifier connected to the receive charging coil” as “rectifier electrically connected”) and report to the wireless charger through the wireless communication interface for the wireless charger to determine whether the vehicle is close enough to begin charging.
Shin teaches wherein a wireless receiving device is configured to measure a rectified voltage from a rectifier connected to the receive charging coil or a battery voltage of the receiving device and report to the wireless charger through the wireless communication interface for the wireless charger to determine whether the receiving device is close enough to begin charging (Fig. 8-9, 23A-B The wireless power transmitting device 900, 2301 may determine whether the electronic device 2321 is present within or outside a boundary 2302 in which the transmitter performs charging. The wireless power transmitting device makes this determination by using received power-related information contained in the communication signal received from the electronic device 2321 (e.g., the voltage at the rear end of the rectifier 352 of Fig. 3 through wireless communication circuits 357,340) and performs charging based on said determination [0075] [0091]-[0093] [0140]-[0141]).
It would have been obvious to a person of ordinary skill in the art to modify the unmanned autonomous vehicle of Tripathi to be configured to measure a rectified voltage from a rectifier connected to the receive charging coil or a battery voltage of the vehicle and report to the wireless charger through the wireless communication interface for the wireless charger to determine whether the vehicle is close enough to begin charging, as taught by Shin in order to perform wireless charging with high transmission efficiency ([0052]).
Conclusion and Related art
Rich (US  20130176104) is cited for having a mobile device 100 to send the authentication request signal as a digital signal (i.e. a sequence of 0s and 1s [0060]).
Austad (US 20180131408) is cited for having authentication data that may include a challenge-response scheme wherein a first of the two devices issues a “challenge” to the other device, the challenge usually comprising a string of randomly generated bits. The second device then passes a plaintext comprising the string of randomly generated bits and its address through a hash function known in the art per se, then returns the resulting hash value to the first device ([0063]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859